       Case 3:19-cv-03841-JCS Document 1 Filed 07/02/19 Page 1 of 10


 1   Zachary M. Best, SBN 166035
     MOORE LAW FIRM, P.C.
 2   332 North Second Street
     San Jose, California 95112
 3   Telephone (408) 298-2000
     Facsimile (408) 298-6046
 4   E-mail: service@moorelawfirm.com
 5   Attorneys for Plaintiff
     Albert Dytch
 6
 7
 8                                 UNITED STATES DISTRICT COURT

 9                             NORTHERN DISTRICT OF CALIFORNIA

10
11   ALBERT DYTCH,                                      )   No.
                                                        )
12                    Plaintiff,                        )   COMPLAINT ASSERTING DENIAL OF
                                                        )   RIGHT OF ACCESS UNDER THE
13           vs.                                        )   AMERICANS WITH DISABILITIES ACT
                                                        )
     LITTLE MAC LLC dba HOMEROOM,                       )   FOR INJUNCTIVE RELIEF, DAMAGES,
14
                                                        )   ATTORNEYS’ FEES AND COSTS (ADA)
15                    Defendant.                        )
                                                        )
16                                                      )
                                                        )
17                                                      )

18                                                 I. SUMMARY
19           1.       This is a civil rights action by plaintiff ALBERT DYTCH (“Plaintiff”) for
20   discrimination at the building, structure, facility, complex, property, land, development, and/or
21   surrounding business complex known as:
22                    Homeroom
                      400 40th Street
23                    Oakland, CA 94609
24                    (hereafter “the Facility”)

25           2.       Plaintiff seeks damages, injunctive and declaratory relief, attorney fees and
26   costs, against LITTLE MAC LLC dba HOMEROOM (“Defendant”), pursuant to Title III of
27   the Americans with Disabilities Act of 1990 (42 U.S.C. §§ 12101 et seq.) (“ADA”) and related
28   California statutes.



     Dytch v. Little Mac LLC
     Complaint
                                                     Page 1
       Case 3:19-cv-03841-JCS Document 1 Filed 07/02/19 Page 2 of 10


 1                                          II.         JURISDICTION
 2             3.       This Court has original jurisdiction under 28 U.S.C. §§ 1331 and 1343 for ADA
 3   claims.
 4             4.       Supplemental jurisdiction for claims brought under parallel California law –
 5   arising from the same nucleus of operative facts – is predicated on 28 U.S.C. § 1367.
 6             5.       Plaintiff’s claims are authorized by 28 U.S.C. §§ 2201 and 2202.
 7                                                III.     VENUE
 8             6.       All actions complained of herein take place within the jurisdiction of the United
 9   States District Court, Northern District of California, and venue is invoked pursuant to 28
10   U.S.C. § 1391(b), (c).
11                                                IV.     PARTIES
12             7.       Defendant owns, operates, and/or leases the Facility, and consists of a person
13   (or persons), firm, and/or corporation.
14             8.       8.     Plaintiff suffers from muscular dystrophy. As a result, he is substantially
15   limited in his ability to walk, has limited dexterity, and must use a wheelchair for mobility.
16   Consequently, Plaintiff is “physically disabled,” as defined by all applicable California and
17   United States laws, and a member of the public whose rights are protected by these laws.
18                                                 V.       FACTS
19             9.       The Facility is open to the public, intended for non-residential use, and its
20   operation affects commerce. The Facility is therefore a public accommodation as defined by
21   applicable state and federal laws.
22             10.      Plaintiff lives approximately five miles from the Facility and visited the Facility
23   on or about May 10, 2019 to have lunch. During his visit to the Facility, Plaintiff encountered
24   the following barriers (both physical and intangible) that interfered with, if not outright denied,
25   Plaintiff’s ability to use and enjoy the goods, services, privileges and accommodations offered
26   at the Facility:
27                      a)     Plaintiff and his wife wanted to sit in the outdoor dining area to enjoy
28                             the nice weather. However, all the tables outside had pedestal bases that



     Dytch v. Little Mac LLC
     Complaint
                                                         Page 2
       Case 3:19-cv-03841-JCS Document 1 Filed 07/02/19 Page 3 of 10


 1                             obstructed the knee and toe clearances required to accommodate
 2                             Plaintiff’s wheelchair. They had to sit inside instead.
 3                    b)       Most of the tables inside could not accommodate Plaintiff’s wheelchair
 4                             because they were inaccessible booths, raised too high, or lacked
 5                             sufficient knee and toe clearances. Plaintiff and his wife sat at the only
 6                             wheelchair-accessible table.
 7                    c)       The door to the all-gender restroom was too heavy for Plaintiff to pull
 8                             open. He had to seek assistance from his wife to open the door
 9                    d)       Plaintiff was unable to transfer laterally to the toilet, as there was a wood
10                             cabinet blocking the way. He had to wait until he returned home to use
11                             the toilet, which was uncomfortable. Plaintiff is informed and believes,
12                             and thereon alleges, that at some point after his visit the cabinet was
13                             removed, but he is not certain whether the removal is temporary.
14                    e)       The soap dispenser and the hand dryer in the all-gender restroom were
15                             too high for Plaintiff to use, so he was not able to wash his hands.
16                             Plaintiff is informed and believes, and thereon alleges, that at some point
17                             after his visit the soap dispenser was removed, but is not certain whether
18                             it will be reinstalled, and, if it is reinstalled, whether it will be positioned
19                             in a location he can reach.
20                    f)       The mirror in the all-gender restroom was too high for Plaintiff to see
21                             himself, so he could not tell if he had food on his face, which was
22                             embarrassing. Plaintiff is informed and believes, and thereon alleges,
23                             that at some point after his visit, the mirror was removed, but again, is
24                             not certain whether the removal is permanent or if it will be reinstalled,
25                             and, if it is reinstalled, whether it will be positioned at the proper height.
26           11.      The barriers identified in paragraph 10 herein are only those that Plaintiff
27   personally encountered. Plaintiff is presently unaware of other barriers which may in fact exist
28   at the Facility and relate to his disabilities. Plaintiff will seek to amend this Complaint once



     Dytch v. Little Mac LLC
     Complaint
                                                       Page 3
       Case 3:19-cv-03841-JCS Document 1 Filed 07/02/19 Page 4 of 10


 1   such additional barriers are identified as it is Plaintiff’s intention to have all barriers which
 2   exist at the Facility and relate to his disabilities removed to afford him full and equal access.
 3           12.      Plaintiff was, and continues to be, deterred from visiting the Facility because
 4   Plaintiff knows that the Facility’s goods, services, facilities, privileges, advantages, and
 5   accommodations were and are unavailable to Plaintiff due to Plaintiff’s physical disabilities.
 6   Plaintiff enjoys the goods and services offered at the Facility, and will return to the Facility
 7   once the barriers are removed.
 8           13.      Defendant knew, or should have known, that these elements and areas of the
 9   Facility were inaccessible, violate state and federal law, and interfere with (or deny) access to
10   the physically disabled. Moreover, Defendant has the financial resources to remove these
11   barriers from the Facility (without much difficulty or expense), and make the Facility
12   accessible to the physically disabled. To date, however, Defendant refuses to either remove
13   those barriers or seek an unreasonable hardship exemption to excuse non-compliance.
14           14.      At all relevant times, Defendant has possessed and enjoyed sufficient control
15   and authority to modify the Facility to remove impediments to wheelchair access and to
16   comply with the 1991 ADA Accessibility Guidelines and/or the 2010 ADA Standards for
17   Accessible Design. Defendant has not removed such impediments and has not modified the
18   Facility to conform to accessibility standards. Defendant has intentionally maintained the
19   Facility in its current condition and has intentionally refrained from altering the Facility so that
20   it complies with the accessibility standards.
21           15.      Plaintiff further alleges that the (continued) presence of barriers at the Facility is
22   so obvious as to establish Defendant’s discriminatory intent. On information and belief,
23   Plaintiff avers that evidence of this discriminatory intent includes Defendant’s refusal to adhere
24   to relevant building standards; disregard for the building plans and permits issued for the
25   Facility; conscientious decision to maintain the architectural layout (as it currently exists) at the
26   Facility; decision not to remove barriers from the Facility; and allowance that Defendant’s
27   property continues to exist in its non-compliant state. Plaintiff further alleges, on information
28   and belief, that the Facility is not in the midst of a remodel, and that the barriers present at the



     Dytch v. Little Mac LLC
     Complaint
                                                     Page 4
           Case 3:19-cv-03841-JCS Document 1 Filed 07/02/19 Page 5 of 10


 1   Facility are not isolated or temporary interruptions in access due to maintenance or repairs.
 2                                         VI.    FIRST CLAIM
 3                                 Americans with Disabilities Act of 1990
 4                               Denial of “Full and Equal” Enjoyment and Use
 5             16.    Plaintiff re-pleads and incorporates by reference the allegations contained in
 6   each of the foregoing paragraphs, and incorporates them herein as if separately re-pled.
 7             17.    Title III of the ADA holds as a “general rule” that no individual shall be
 8   discriminated against on the basis of disability in the full and equal enjoyment (or use) of
 9   goods, services, facilities, privileges, and accommodations offered by any person who owns,
10   operates, or leases a place of public accommodation. 42 U.S.C. § 12182(a).
11             18.    Defendant discriminated against Plaintiff by denying Plaintiff “full and equal
12   enjoyment” and use of the goods, services, facilities, privileges and accommodations of the
13   Facility during each visit and each incident of deterrence.
14                       Failure to Remove Architectural Barriers in an Existing Facility
15             19.    The ADA specifically prohibits failing to remove architectural barriers, which
16   are structural in nature, in existing facilities where such removal is readily achievable. 42
17   U.S.C. § 12182(b)(2)(A)(iv).
18             20.    When an entity can demonstrate that removal of a barrier is not readily
19   achievable, a failure to make goods, services, facilities, or accommodations available through
20   alternative methods is also specifically prohibited if these methods are readily achievable. Id.
21   § 12182(b)(2)(A)(v).
22             21.    Here, Plaintiff alleges that Defendant can easily remove the architectural
23   barriers at the Facility without much difficulty or expense, and that Defendant violated the
24   ADA by failing to remove those barriers, when it was readily achievable to do so.
25             22.    In the alternative, if it was not “readily achievable” for Defendant to remove the
26   Facility’s barriers, then Defendant violated the ADA by failing to make the required services
27   available through alternative methods, which are readily achievable.
28   ///



     Dytch v. Little Mac LLC
     Complaint
                                                   Page 5
         Case 3:19-cv-03841-JCS Document 1 Filed 07/02/19 Page 6 of 10


 1                                Failure to Design and Construct an Accessible Facility
 2            23.      Plaintiff alleges on information and belief that the Facility was designed and
 3   constructed (or both) after January 26, 1993 – independently triggering access requirements
 4   under Title III of the ADA.
 5            24.      The ADA also prohibits designing and constructing facilities for first occupancy
 6   after January 26, 1993, that aren’t readily accessible to, and usable by, individuals with
 7   disabilities when it was structurally practicable to do so. 42 U.S.C. § 12183(a)(1).
 8            25.      Here, Defendant violated the ADA by designing and constructing (or both) the
 9   Facility in a manner that was not readily accessible to the physically disabled public –
10   including Plaintiff – when it was structurally practical to do so.1
11                                     Failure to Make an Altered Facility Accessible
12            26.      Plaintiff alleges on information and belief that the Facility was modified after
13   January 26, 1993, independently triggering access requirements under the ADA.
14            27.      The ADA also requires that facilities altered in a manner that affects (or could
15   affect) its usability must be made readily accessible to individuals with disabilities to the
16   maximum extent feasible. 42 U.S.C. § 12183(a)(2). Altering an area that contains a facility’s
17   primary function also requires making the paths of travel, bathrooms, telephones, and drinking
18   fountains serving that area accessible to the maximum extent feasible. Id.
19            28.      Here, Defendant altered the Facility in a manner that violated the ADA and was
20   not readily accessible to the physically disabled public – including Plaintiff – to the maximum
21   extent feasible.
22                                  Failure to Modify Existing Policies and Procedures
23            29.      The ADA also requires reasonable modifications in policies, practices, or
24   procedures, when necessary to afford such goods, services, facilities, or accommodations to
25   individuals with disabilities, unless the entity can demonstrate that making such modifications
26   would fundamentally alter their nature. 42 U.S.C. § 12182(b)(2)(A)(ii).
27
28   1
      Nothing within this Complaint should be construed as an allegation that Plaintiff is bringing this action as a
     private attorney general under either state or federal statutes.


     Dytch v. Little Mac LLC
     Complaint
                                                           Page 6
       Case 3:19-cv-03841-JCS Document 1 Filed 07/02/19 Page 7 of 10


 1              30.   Here, Defendant violated the ADA by failing to make reasonable modifications
 2   in policies, practices, or procedures at the Facility, when these modifications were necessary to
 3   afford (and would not fundamentally alter the nature of) these goods, services, facilities, or
 4   accommodations.
 5                                     Failure to Maintain Accessible Features
 6              31.   Defendant additionally violated the ADA by failing to maintain in operable
 7   working condition those features of the Facility that are required to be readily accessible to and
 8   usable by persons with disabilities.
 9              32.   Such failure by Defendant to maintain the Facility in an accessible condition
10   was not an isolated or temporary interruption in service or access due to maintenance or
11   repairs.
12              33.   Plaintiff seeks all relief available under the ADA (i.e., injunctive relief, attorney
13   fees, costs, legal expense) for these aforementioned violations. 42 U.S.C. § 12205.
14                                        VII.    SECOND CLAIM
15                                                Unruh Act
16              34.   Plaintiff re-pleads and incorporates by reference the allegations contained in
17   each of the foregoing paragraphs, and incorporates them herein as if separately re-pled.
18              35.   California Civil Code § 51 states, in part, that: All persons within the
19   jurisdiction of this state are entitled to the full and equal accommodations, advantages,
20   facilities, privileges, or services in all business establishments of every kind whatsoever.
21              36.   California Civil Code § 51.5 also states, in part that: No business establishment
22   of any kind whatsoever shall discriminate against any person in this state because of the
23   disability of the person.
24              37.   California Civil Code § 51(f) specifically incorporates (by reference) an
25   individual’s rights under the ADA into the Unruh Act.
26              38.   Defendant’s aforementioned acts and omissions denied the physically disabled
27   public – including Plaintiff – full and equal accommodations, advantages, facilities, privileges
28   and services in a business establishment (because of their physical disability).



     Dytch v. Little Mac LLC
     Complaint
                                                     Page 7
       Case 3:19-cv-03841-JCS Document 1 Filed 07/02/19 Page 8 of 10


 1           39.      These acts and omissions (including the ones that violate the ADA) denied,
 2   aided or incited a denial, or discriminated against Plaintiff by violating the Unruh Act.
 3           40.      Plaintiff was damaged by Defendant’s wrongful conduct, and seeks statutory
 4   minimum damages of $4,000 for each offense.
 5           41.      Plaintiff also seeks to enjoin Defendant from violating the Unruh Act (and
 6   ADA), and recover reasonable attorneys’ fees and costs incurred under California Civil Code
 7   § 52(a).
 8                                            VIII. THIRD CLAIM
 9                             Denial of Full and Equal Access to Public Facilities
10           42.      Plaintiff re-pleads and incorporates by reference the allegations contained in
11   each of the foregoing paragraphs, and incorporates them herein as if separately re-pled.
12           43.      Health and Safety Code § 19955(a) states, in part, that: California public
13   accommodations or facilities (built with private funds) shall adhere to the provisions of
14   Government Code § 4450.
15           44.      Health and Safety Code § 19959 states, in part, that: Every existing (non-
16   exempt) public accommodation constructed prior to July 1, 1970, which is altered or
17   structurally repaired, is required to comply with this chapter.
18           45.      Plaintiff alleges the Facility is a public accommodation constructed, altered, or
19   repaired in a manner that violates Part 5.5 of the Health and Safety Code or Government Code
20   § 4450 (or both), and that the Facility was not exempt under Health and Safety Code § 19956.
21           46.      Defendant’s non-compliance with these requirements at the Facility aggrieved
22   (or potentially aggrieved) Plaintiff and other persons with physical disabilities. Accordingly,
23   Plaintiff seeks injunctive relief and attorney fees pursuant to Health and Safety Code § 19953.
24                                      IX.     PRAYER FOR RELIEF
25           WHEREFORE, Plaintiff prays judgment against Defendant for:
26           1.       Injunctive relief, preventive relief, or any other relief the Court deems proper.
27           2.       Statutory minimum damages under section 52(a) of the California Civil Code
28                    according to proof.



     Dytch v. Little Mac LLC
     Complaint
                                                     Page 8
          Case 3:19-cv-03841-JCS Document 1 Filed 07/02/19 Page 9 of 10


 1              3.       Attorneys’ fees, litigation expenses, and costs of suit.2
 2              4.       Interest at the legal rate from the date of the filing of this action.
 3              5.       For such other and further relief as the Court deems proper.
 4
     Dated: June 28, 2019                                   MOORE LAW FIRM, P.C.
 5
 6                                                          /s/ Zachary M. Best
                                                            Zachary M. Best
 7                                                          Attorneys for Plaintiff
 8                                                          Albert Dytch

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   2
         This includes attorneys’ fees under California Code of Civil Procedure § 1021.5.



     Dytch v. Little Mac LLC
     Complaint
                                                            Page 9
          Case 3:19-cv-03841-JCS Document 1 Filed 07/02/19 Page 10 of 10




                                        VERIFICATION


         I, ALBERT DYTCH, am the plaintiff in the above-entitled action. I have read the
foregoing Complaint and know the contents thereof. The same is true of my own knowledge,
except as to those matters which are therein alleged on information and belief, and as to those
matters, I believe them to be true.
         I verify under penalty of perjury that the foregoing is true and correct.




Dated:     June 28,2019                         /s/ Albert Dytch
                                                Albert Dytch

I attest that the original signature of the person whose electronic signature is shown above is
maintained by me, and that his concurrence in the filing of this document and attribution of his
signature was obtained.

                                                /s/ Zachary M. Best
                                                Zachary M. Best Attorney for
                                                Plaintiff, Albert Dytch




                                             Dytch v. Little Mac LLC
                                                  Verification
